DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group II in the reply filed on 6/04/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-28, 30-32 and 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without specifying traverse of a single species in the reply filed on 6/04/2021 is also acknowledged.  
The elected species read upon claims 29, 33-35 and 37-38.  Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Objections
Claim 29 recites: “A compound comprising a binding agent conjugated to a compound of a compound of Formula (A)”.  The multiple uses of the phrase “a compound” is redundant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29, 33-35 and 37-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 29 is drawn to a compound comprising a binding agent conjugated to a compound of Formula (A), wherein:

    PNG
    media_image1.png
    209
    650
    media_image1.png
    Greyscale

In proviso (1), the use of a comma separating (a) from (b), and then a semicolon separating (b) from (c), in conjunction with the use of the word “and” separating (b) from (c), renders the proviso unclear.  It is unclear under what circumstances R3 can be OH.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbaccio et al (WO 2015/153401).
Claim 29 is drawn to a compound comprising a binding agent (more specifically, an antibody (claim 33)) conjugated to a compound of Formula (A), wherein Formula (A) embraces the following compound species 
    PNG
    media_image2.png
    140
    266
    media_image2.png
    Greyscale
wherein R1 is OH; R2 is alkyl; R3 is OH; n is 4; and R5 is independently OH, halo and alkyl, and which further reads on claims 34 and 35 (in particular, Formula 1230).
Garbaccio et al teach drug linker 1-4 
    PNG
    media_image3.png
    351
    327
    media_image3.png
    Greyscale
 (Page 53) wherein “exemplary drug-linker 1-4 was conjugated to an anti-mouse CD25 antibody (IgG1) (mCD25) to produce antibody-drug conjugate ADC 12-1 or anti-human CD70 antibody 2H5 antibody (hCD70) to produce ACD 12-2” (Page 93, Lines 23-25; Example 24). 
Accordingly, claims 29 and 33-35 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 33-35 and 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garbaccio et al (WO 2015/153401) in view of Tang et al (Org Biomol Chem 14:9501-9518, 10/28/2016), Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Ed, Pages 59-63, 2002) and Anthes et al (US 2011/0182828).
Claim 29 is drawn to a compound comprising a binding agent (more specifically, an antibody (claim 33)) conjugated to a compound of Formula (A), wherein Formula (A) embraces the following compound species 
    PNG
    media_image4.png
    201
    283
    media_image4.png
    Greyscale
wherein R1 and R2 
    PNG
    media_image5.png
    50
    43
    media_image5.png
    Greyscale
 and R4 is alkyl; R3 is NRaRb wherein Ra and Rb are H; n is 3; and R5 is independently OH and alkyl - which further reads on claims 34 and 35 (in particular, Formula 1210) and, more specifically, claims 37 and 38 wherein the binding agent is conjugated to the compound of Formula (A) via L which is DBCO-PEG-vc-PAB.
Garbaccio et al teach antibody drug conjugates, in particular wherein the drug-linker is 
    PNG
    media_image6.png
    249
    396
    media_image6.png
    Greyscale
(Page 71, drug-linker 12-3).
However, the antibody drug conjugate (ADC) comprising drug-linker 12-3 of Garbaccio et al differs from the instantly claimed ADCs in the following ways:
(1)	the linker in the ADC of Garbaccio et al is different, comprising a phosphate-vc-PAB group as opposed to a DBCO-PEG-vc-PAB group; and
(2)	R3 in the ADC of Garbaccio et al is different, comprising an -OH group as opposed to NRaRb wherein Ra and Rb are H (i.e., -NH2).
Yet, as taught by Tang et al, DBCO-PEG-vc-PAB linkers useful in forming ADCs were well-known at the time the invention was made (Page 9508, Table 2, Entry 5).
And, as taught by Garbaccio et al, “PAB… linkers have been exemplified for amine-terminus
Significantly, as taught by Williams et al, an amino group can be substituted for a hydroxyl group in an effort to provide to structurally related compounds having similar properties, with a reasonable expectation of success (Page 61, Table 2.9 and Figure 2.35). 
As as further taught by Anthes et al, related glucocorticoid receptor agonists comprising either -OH or -NH2 at position C21 are analogs: 
    PNG
    media_image7.png
    228
    533
    media_image7.png
    Greyscale
 (Page 56, Paragraph 1038, Step 1).
Based on all of the foregoing, it would have been prima facie obvious to modify the antibody drug conjugate (ADC) comprising drug-linker 12-3 of Garbaccio et al to arrive at the instantly claimed ADC.  In particular, based on Tang et al and Garbaccio et al, the ordinarily skilled artisan would have known that the linker DBCO-PEG-vc-PAB would function in conjugating an amine-terminated drug to an antibody, with a reasonable expectation of success.  And, in further view of Williams et al and Anthes et al, it would have been obvious to modify the drug of Garbaccio et al so as to comprise an amine terminus.  It would have been obvious to carry out the proposed modifications in an effort to synthesize structurally related compounds having similar properties, with a reasonable expectation of success.
Accordingly, claims 29, 33-35 and 37-38 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 29, 33-35 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/975,191. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘191 claims are similarly drawn to compounds comprising an antibody linked to at least one linker payload (which can be a glucocorticosteroid (claim 91)), wherein the linker is as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 33-35 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/243,020. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘020 claims are similarly drawn to compounds comprising an antibody linked to a glucocorticosteroid via R3 wherein the linker is as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 33-35 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/407,099
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘099 claims are similarly drawn to compounds comprising an antibody linked to at least one linker payload (claim 9), more specifically a glucocorticosteroid (claim 25), wherein the linker is as instantly claimed (claim 21).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611